Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 12/21/2022.  Presently claims 1 and 3-17 are pending. Claim 2 has been cancelled.
Response to Arguments
Applicant's arguments filed 12/21/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “the Applicant asserts that Reijo '646 fails to clearly teach an elastic bearing that is arranged between the blade and the receiving region which is in the form of a groove. It appears as though the Examiner suggests that guards 25, e.g., sheets of rubber are elements of the bearing assembly 14 similar to the joint pin 
In response to this argument, this is incorrect, the Examiner never used the reference (25) in the last final rejection;
Further, the specification of the prior art of Reijo clearly disclose the bearing assembly (14) having the element (17) “i.e. the element (17) is a bearing element because it is a part of the bearing assembly” (Reijo: claim 5; figure 2 and the specification col.3 lines 6-10).
Accordingly, this argument is not persuasive.

Applicant argued that “the Applicant maintains the position that only the component 10 in Reijo '646 is the blade, and the receiving region is characterized by reference number 11”.

In response to this argument, the Examiner keeps maintain his position how to read and interpret the prior art of Reijo (please, see pages 3-4 of the last final rejection dated on 08/24/2021 and pages 1-3 of the Advisory action dated 12/07/2021).
Accordingly, this argument is not persuasive.
Applicant argued that “Applicant argued that there is no disclosure in the prior art of Reijo for a bearing being made of an elastic material”.

In response to this argument, the Examiner keeps maintain his position how to read and interpret the prior art of Reijo (Please see pages 4-5 of the Advisory action dated 12/07/2021).
Accordingly, this argument is not persuasive.

Applicant argued that “In the present advisory action, on page 5, the Examiner has furthermore referred to three prior art documents that would render obvious an elastomeric bearing. We note that none of these documents is even remotely concerned with the technical field of the present invention. Of course, elastomeric bearings as such are known. However, this is not the point. The point is that the elastomeric bearing defined in claim 1 provides for a specific effect in connection with a scraper for cambered rollers. The Applicant contends that the Examiner's reference to those additional documents only shows that Reijo '646 alone is not sufficient for rendering obvious the core feature of the present invention”.
In response to applicant's argument that the prior arts of “Price (US3544415A), Niswander (US3130976A) and Scharf (WO2011035779A1)” are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  


the prior art of Niswander (US3130976A) is concerned about the problem of the wear during the operation of the apparatus;
the prior art of Scharf (WO2011035779A1) is concerned about the problem of the damping;
all above problems are the same as the problem that the Applicant is concerned (see the Applicant’s specification pages 1-2); 
Therefore, the prior arts of Price (US3544415A), Niswander (US3130976A) and Scharf (WO2011035779A1) are reasonably pertinent to the particular problem with which the applicant was concerned.
Further, the plastic bearing made of an elastic is very known in the art and it is basic routine that practice by the person having ordinary skill in art in order to reduce the wear stress, since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Accordingly, this argument is not persuasive.

Applicant argued that “with respect to our remarks that the primary references do not show cambered rollers, the Examiner has referred to a document Singh '391 (U.S. Patent No. 3,990,391) which describes in column 1, lines 58 to 68 that if rollers 

In response to this argument, the Examiner keeps maintain his position which is “any rollers mill can have a camber during the operation of the rollers” (Please see pages 5-6 of the Advisory action dated 12/07/2021).
Accordingly, this argument is not persuasive.


The Examiner Notice:  if the Applicant is still not agreed with Examiner rejection, the Examiner is inviting the Applicant for an interview to answer any question might the Applicant want to ask or to clear anything in the Examiner’s rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robert (US4434522A).
Regarding claim 1, Robert disclose a roller mill (abstract and col.2 last 5 lines-col.4 line 2) comprising: 
a housing having a milling-material inlet, at least one milling-material outlet (inherent, any roll mill having a house with an inlet for receiving the material to be milled and outlet for discharging the product), and 
at least two cambered rollers (fig.1: (1))) which are each arranged in the housing so as to be rotatable about a roller axis (fig.1) any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (1)) is assigned a scraper (fig.1: (2)), and the scraper: 
- has a blade (fig.1: (3)) for scraping milling material from a roller surface (fig.1: the surface of the roller (1)) with a scraper edge (fig.1: (4)) which extends over an entire length (L) of the blade (fig.2), and

an elastic bearing (col.3 last 6 lines and fig.1: (5) is made of elastic material) is arranged between the blade and the receiving region, and wherein the receiving region has the form of a groove (fig.1: the groove between the elements (10) and (3) where the element (3) is received), and 
the elastic bearing (fig.1: (5)) is arranged at least between a groove wall (The wall of the groove between the elements (10) and (3) where the element (3) is received) and the blade (3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 
at least one milling-material outlet (fig.1: (23)), and  
at least two cambered rollers (figs.1: (4) and (5)) which are each arranged in the housing (fig.1: (7))) so as to be rotatable about a roller axis (any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region; and wherein the receiving region has the form of a groove, and the elastic bearing is arranged at least between a groove wall and the blade.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 
- has a blade (fig.2: the element (22) having the blade (10)) for scraping milling material from a roll surface (fig.2: (P)) with a scraper edge (fig.2: the edge of the blade (10)) which extends over an entire length of the blade, and 
- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and an elastic bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);
wherein the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.

The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 3, Reijo teaches wherein the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) is arranged between the blade and both groove walls (fig.4: the area of the element (16) is forming a groove).

Regarding claim 4, Reijo teaches the blade (fig.4: the element (22)) abuts on a groove bottom (fig.4: (17))

Regarding claim 5, Reijo teaches the blade (the element (22)) and the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) are held in a clamping profile which is arranged in the receiving region (fig.4: the profile of the element (16))
(12).
Regarding claim 6, Katsum disclose the blade (fig.1: (27)) having a length and width; 
Katsum does not disclose the blade has a ratio between the length and width of 1.6:1 to 300:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the length and width of 1.6:1 to 300:1; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade has a ratio between the length and width of 1.6:1 to 300:1, as a matter of routine engineering design choice.

Regarding claim 7, Katsum disclose the blade (fig.2: (27)) is receiving in the holder (fig.2: (26));
Katsum does not disclose the blade has a ratio between the height and the free height of more than 1:1 to 6:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the height and the free height of more than 1:1 to 6:1; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade (8) has a ratio between the height and the free height of more than 1:1 to 6:1, as a matter of routine engineering design choice.

Regarding claims 8, 14 and 16, Katsum disclose the blade (fig.2: (27)) is arranged at an angle to the roller surface;
Katsum does not disclose the angle of between 20° and 75°; between 30° and 60°; or between 30° and 50°.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the angle of between 20° and 75°; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the angle of between 20° and 75°, as a matter of routine engineering design choice.

Regarding claims 9, 15 and 17, Reijo teaches the elastic bearing is formed as an elastomer strip (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);

Reijo does not teaches the elastomer strip with a Shore OO hardness of between 15 and 100; between 30 and 90; or 40-80.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the elastomer strip with a Shore OO hardness of between 15 and 100; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select the elastomer strip with a Shore OO hardness of between 15 and 100, as a matter of routine engineering design choice.

Regarding claim 10, Reijo teaches a counterweight (figs.1 and 2: 20)) by means of which the blade can be tilted about the axis and can be pressed against the roller surface (col.1 lines 10-13 and col.3 lines 24-30).

Regarding claim 11, Katsum disclose the scraper (fig.1: (25))) is in operative connection with a lift-off device (figs.1 and 2: (36)) by means of which the blade (figs.1 and 2: (27)) can be tilted about the axis and can be moved away from the roller surface (paragraphs 157-160).

Regarding claim 12, Katsum disclose the blade is arranged in such a way that the scraper edge is parallel to the roller axis when the blade does not contact the roller surface (fig.2 the blade (27) can be arranged at any angle).

Regarding claim 13, Katsum disclose wherein the blade (fig.2: (27)) is received over its entire length in the receiving region (fig.2: the receiving region of the element (26)).

An alternative rejection, Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 

at least two cambered rollers (figs.1: (4) and (5)) which are each arranged in the housing (fig.1: (7))) so as to be rotatable about a roller axis (any rollers mill have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region; and wherein the receiving region has the form of a groove, and the elastic bearing is arranged at least between a groove wall and the blade.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 

- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and a bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);
wherein the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.

Reijo does not explicitly disclose the bearing plastic is an elastic bearing,
Since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Reijo to have the plastic bearing made of an elastic material in order to reduce the wear stress, since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



An alternative rejection, Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1) and in view of Niswander (US3130976A).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 
at least one milling-material outlet (fig.1: (23)), and  

wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region; and wherein the receiving region has the form of a groove, and the elastic bearing is arranged at least between a groove wall and the blade.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 

- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and a bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);
wherein the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.

Reijo does not explicitly disclose the plastic bearing is an elastic bearing,
Niswander teaches a plastic bearing is an elastic bearing (claim 1); 
Niswander disclose the elastic bearing can be used sealing and various other related and similar uses (col.1 lines 1-18); and Niswander is concerned about the wear problem during (col.1 lines 1-18) 
And, since the prior art of Reijo disclose using plastic to make the parts; and the blade of Reijo is under the wear stress due to contact the rotating roller;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Reijo to be an elastic bearing as taught by Niswander in order to provide elastomeric surfaces possess relatively high co-efficient of friction (Niswander: col.1 lines 1-18), since it has KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo in view of Niswander for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753